 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL SALCIDO                                        Case No.: 3:19-cv-1420-LAB-JLB
     CDCR #J-81054.
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION FOR FAILING TO
                          vs.                            PREPAY FILING FEES REQUIRED
14
     WARDEN;                                             BY 28 U.S.C. § 1914(a)
15   CHIEF MEDICAL OFFICER,
16                                   Defendants.
17
18
19         On July 25, 2019, Paul Salcido (“Plaintiff”), an inmate currently incarcerated at
20   Salinas Valley State Prison located in Soledad, California, and proceeding pro se, filed this
21   action in the Eastern District of California. (See ECF No. 1.) On July 29, 2019, United
22   States Magistrate Judge Stanley A. Boone determined that the claims raised by Plaintiff
23   arose when he was previously housed at the Richard J. Donovan Correctional Facility
24   (“RJD) and transferred the matter to this Court. (See ECF No. 2.)
25         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
26   time he submitted his Complaint, nor has he filed a Motion to Proceed In Forma Pauperis
27   (“IFP”) pursuant to 28 U.S.C. § 1915(a).
28   ///
                                                     1
                                                                                3:19-cv-1420-LAB-JLB
 1   I.    Failure to Pay Filing Fee or Request IFP Status
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Section 1915(a)(2)
 7   requires all persons seeking to proceed without full prepayment of fees to file an affidavit
 8   that includes a statement of all assets possessed and demonstrates an inability to pay. See
 9   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
10         Plaintiff is further cautioned that he even if he files an IFP Motion and affidavit in
11   compliance with § 1915(a)(2), he will nevertheless remain obligated to pay the entire fee
12   in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless
13   of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
14   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002). A “prisoner” is defined as “any person” who
15   at the time of filing is “incarcerated or detained in any facility who is accused of, convicted
16   of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or
17   conditions of parole, probation, pretrial release, or diversionary program.” 28 U.S.C.
18   § 1915(h); Taylor, 281 F.3d at 847.
19         Plaintiff must also submit a “certified copy of [his] trust fund account statement (or
20   institutional equivalent) . . . for the 6-month period immediately preceding the filing of the
21   complaint.” 28 U.S.C. § 1915(a)(2). From the certified trust account statement, the Court
22   will assess an initial payment of 20% of (a) the average monthly deposits in Plaintiff’s
23   account for the past six months, or (b) the average monthly balance in the account for the
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:19-cv-1420-LAB-JLB
 1   past six months, whichever is greater, unless he has no assets. See 28 U.S.C. § 1915(b)(1),
 2   (4); Taylor, 281 F.3d at 850. After, the Court will direct the institution having custody to
 3   collect subsequent payments, assessed at 20% of the preceding month’s income, in any
 4   month in which his account exceeds $10, and forward them to the Court until the entire
 5   filing fee is paid. See 28 U.S.C. § 1915(b)(2).
 6         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
 7   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant
 8   to 28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews,
 9   493 F.3d at 1051.
10   II.   Conclusion and Order
11         Accordingly, the Court:
12         (1)    DISMISSES this civil action without prejudice based on Plaintiff’s failure to
13   pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
14   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
15         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is filed
16   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and
17   file a Motion to Proceed IFP which complies with 28 U.S.C. § 1915(a)(2) and S.D. Cal.
18   CivLR 3.2(b).
19         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
20   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
21   Pauperis.”2 If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and
22
23
     2
        Plaintiff is cautioned that if he chooses to proceed further by submitting a properly
24   supported Motion to Proceed IFP, his Complaint will be reviewed before service and may
25   be dismissed sua sponte pursuant to 28 U.S.C. 28 U.S.C. § 1915(e)(2)(B), regardless of
     whether he pays the full $400 filing fee at once, or is granted IFP status and is obligated to
26   pay the full filing fee in installments. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir.
27   2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court
     to sua sponte dismiss an in forma pauperis complaint that is frivolous, malicious, fails to
28   state a claim, or seeks damages from defendants who are immune).
                                                    3
                                                                                 3:19-cv-1420-LAB-JLB
 1   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
 2   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
 3   requirement and without further Order of the Court.
 4         IT IS SO ORDERED.
 5
 6   Dated: August 2, 2019
 7                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
                                                                            3:19-cv-1420-LAB-JLB
